Citation Nr: 0305753	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  97-27 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling from July 29, 1992, 
through February 17, 1997.

2.  Entitlement to an increased rating from an original grant 
of service connection for PTSD, rated as 50 percent disabling 
as of February 18, 1997.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connection 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1972.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1999, the Board remanded this case 
in order to address due process concerns and to obtain 
additional evidence.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Between July 29, 1992, and February 17, 1997, the 
veteran's PTSD was manifested primarily by complaints of 
sleep impairment and depression.  It is not shown during this 
period that symptoms of PTSD were productive of more than 
moderate industrial impairment.

2.  As of February 18, 1997, the veteran's PTSD has been 
manifested primarily by impaired sleep, nightmares, and 
depression; it is not shown that he was other than 


fully oriented, or that he had delusions.  It is also not 
shown clinically that he had visual or auditory 
hallucinations, that he had illogical or incoherent thought 
processes, or that his grooming or personal hygiene was 
deficient.  

3.  Service connection has been established for PTSD, which 
is currently evaluated as 50 percent disabling, and a 
deviated septum, which is evaluated as 10 percent disabling.  
The veteran's service-connected disorders are rated as 60 
percent disabling when considered on a combined basis.

4.  The veteran's service-connected disorders do not render 
him unable to obtain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
PTSD, from July 29, 1992, through February 17, 1997, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.132, Diagnostic Code 9411 (1996), 4.125 through 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for a rating greater than 50 percent, as of 
February 18, 1997, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 
9411 (1996), 4.125 through 4.130, Diagnostic Code 9411 
(2002).

3.  The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claims, by the various statements of the 
case and supplemental statements of the case issued in the 
development of this appeal.  In addition, a supplemental 
statement of the case issued in January 2003 set forth the 
provisions of the VCAA.  The Board accordingly finds that he 
was advised as to what evidence was needed to establish 
entitlement to the benefits he sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been accorded appropriate VA examination pursuant to the 
Board's January 1999 Remand.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Higher Initial Rating for PTSD

Service connection for PTSD was granted by the RO in May 
1997, at which time a 10 percent rating was granted, with an 
effective date of July 29, 1992.  The veteran thereafter 
indicated timely disagreement with the assignment of that 
rating.  In August 1997, the RO increased this rating to 50 
percent, effective as of February 18, 1997.  The Board notes 
that the provisions of Fenderson v. West, 12 Vet. App. 119 
(1999), whereby "staged" ratings can be awarded for increased 
compensation claims resulting from an original grant of 
service connection, are for application in this instance.  It 
is also noted that, on a claim for an original or an 


increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  In addition, during the pendency of this appeal, 
the diagnostic criteria that are used to evaluate mental 
disorders such as PTSD were revised; see 52 FR 52700 (Oct. 8, 
1996), effective November 7, 1996.  In situations in which a 
statute or regulation has been revised during the course of 
an appeal, the version more favorable to the veteran will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Prior to November 7, 1996, a 10 percent rating for PTSD 
contemplated the presence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating for PTSD contemplated 
definite impairment in the ability to establish or maintain 
effective and wholesome 


relationships with people.  A 50 percent rating contemplated 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people.  A 
70 percent rating contemplated severe impairment of social 
relationships and severe impairment in the ability to obtain 
or retain employment.  A 100 percent rating contemplated the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or, totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
is a demonstrable inability to obtain or retain employment 
because of psychoneurotic symptoms.  Each of the criteria 
listed is an independent basis for the award of a 100 percent 
rating.  38 C.F.R. § 4.16(c), 4.132, Diagnostic Code 9411, 
effective prior to November 7, 1996.

Under the criteria that have been in effect since November 7, 
1996, a 10 percent rating contemplates occupational and 
social impairment that is due to mild or transient symptoms 
that decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms that are controlled by continuous medication.  A 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  A 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  



In addition, under the criteria that have been in effect 
since November 7, 1996, a 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessive rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal hygiene and appearance; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation as to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001), effective November 7, 1996.

The first question that must be addressed by VA is whether 
the evidence demonstrates that a rating greater than 10 
percent can be assigned for the veteran's PTSD at any time 
between July 29, 1992, and November 6, 1996, under the 
criteria that were in effect during that period, and between 
November 7, 1996, and February 17, 1997, under either the 
criteria that were in effect prior to November 7, 1996, or 
which became effective as of that date.

After a review of the evidence, the Board concludes that this 
question must be answered in the negative; that is, the 
evidence does not demonstrate that an increased rating can be 
awarded at any time between July 29, 1992, and February 17, 
1997.  In particular, the Board notes that the report of a 
November 1992 VA examination shows that, while the veteran 
complained of sleep disturbance and nightmares, and was 
described on examination as depressed, he was also noted to 


be "fairly" oriented as to time, place and person.  This 
report notes that he was violent towards his children, but 
does not show that this behavior was attributed to his PTSD.  
Likewise, while private treatment records dated between 
January 1994 and June 1994 show complaints of anxiety, 
depression, irritability, flashbacks, and nightmares, and 
while he testified at an August 1994 personal hearing that he 
had been on anti-depressant medication for many years, and 
that, even with medication, he experienced nightmares and 
flashbacks, neither these records, nor the November 1992 VA 
examination report, show that his PTSD was productive of what 
could be considered definite industrial impairment.  In Hood 
v. Brown, 4 Vet. App. 301 (1993), the United States Court of 
Veterans Appeals (now the Court of Appeals for Veterans 
Claims) (Court), stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative," whereas the other 
terms used to evaluate psychiatric disability were 
"quantitative" in character, and invited VA to construe the 
term "definite" in a manner that would quantify the degree 
of impairment.  VA's General Counsel concluded that the term 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial impairment that is "more than moderate 
but less than rather large."  VA O.G.C. Prec. Op. No. 9-93 
(Nov. 9, 1993).

The Board must reiterate that at no time between July 29, 
1992, and February 17, 1997, does the evidence show that the 
veteran's PTSD satisfied the criteria for assignment of a 30 
percent rating.  The evidence shows that his symptoms during 
this period consisted primarily of complaints of sleep 
impairment and depression.  It is not shown that he was not 
oriented, that he had auditory or visual hallucinations, or 
that there was any PTSD-induced symptoms that were productive 
of more than moderate industrial impairment.

The Board also notes that the record is devoid of medical 
evidence pertaining to psychiatric symptoms and dated between 
November 7, 1996, and February 17, 1997; accordingly, 
consideration of the evidence under the regulations that 
would be more favorable need not be addressed, since no such 
evidence is of record.



The Board must also consider whether a rating greater than 50 
percent, under either the criteria that were in effect prior 
to November 7, 1996, or the criteria that became effective as 
of that date, can be assigned.  This question must also be 
answered in the negative. 

The report of a VA PTSD examination dated on February 18, 
1997 (the date that the 50 percent rating became effective), 
indicates that the veteran cited insomnia, nightmares, a 
quick temper, and feeling tense.  He also indicated that he 
avoided crowds, and felt uncomfortable in closed places.  
However, the report shows that, on examination, his affect 
was appropriate, and that he was casually dressed.  He was 
oriented times three, and there were no deficits in recent or 
remote memory.  While the examiner noted that there was 
"some paranoid coloring to [the veteran's] productions," 
there were no delusions.  The report indicates diagnoses to 
include mild PTSD, a Global Assessment of Functioning (GAF) 
score of 60 "on the basis of [the veteran's PTSD]," and the 
"feeling of the examiners that [PTSD] contributes 10% or 
less to [the veteran's] overall difficulties."

Likewise, the report of a private psychiatric evaluation, 
dated in June 1997, shows that the veteran indicated that he 
had been on various antidepressants and suffered from 
impaired sleep.  The report indicates diagnoses to include 
PTSD, and severe alcohol dependence.  In a statement dated in 
August 1997, a private physician noted that the veteran's 
PTSD continued to cause considerable social and psychological 
distress.  

The report of a March 1999 VA PTSD examination shows 
complaints by the veteran of nightly insomnia, frequent 
nightmares, depression, and irritability.  On examination, it 
was noted that he was bizarrely and not neatly dressed.  He 
appeared detached, his speech was slow and his affect was 
"somewhat" blunted.  His mood was "somewhat" depressed and 
intense."  There was paranoid coloring to his productions.  
His speech, however, was relevant and coherent, and there 
were no hallucinations or delusions.  This report does not 
indicate that he was other than 


fully oriented.  Diagnoses included PTSD, mild; a "current" 
GAF score of 50 was posited, with the examiner indicating 
that it was "between 50-60 for the year."  Stressors were 
deemed moderate and were identified, in addition to PTSD, as 
unemployment, personality disorder, obesity, and medical 
problems; the examiner commented that the veteran's PTSD 
"contributes somewhat to his overall functioning in work and 
social life."

The report of a June 1999 private mental status examination 
notes that the veteran exhibited increased psychomotor 
agitation, and had poor eye contact.  His mood and affect was 
depressed and anxious, and his thought process was non-
spontaneous.  He exhibited had poor insight and judgment.  
However, the examiner also noted that the veteran's thought 
process did not reveal any suicidal or homicidal ideation, or 
psychotic symptoms.  His speech was fluent, and he was alert 
and oriented to all spheres.  The report indicates diagnoses 
to include PTSD, severe.  In a letter dated in August 1999, 
that same examiner reported diagnoses that included PTSD, 
severe recurrent depression, intermittent explosive disorder, 
and dysthymia, along with a current GAF score of 40.

The report of a December 1999 VA PTSD examination shows that, 
on examination, the veteran was nervous and anxious, and had 
poor eye contact.  His affect was clearly anxious, but he was 
also found to be alert and oriented times three.  His thought 
process was coherent, logical, and goal oriented, with no 
looseness of association, flights of ideas, or endorsement of 
suicidality or homicidality.  Diagnoses included PTSD; 
antisocial personality; severe difficulties with 
interpersonal relationships, with a history of inflicting 
injurious behavior to others; and a GAF score of 50 based on 
his PTSD.

The report of a January 2000 private psychiatric evaluation 
indicates diagnoses to include PTSD, severe major depressive 
disorder, social phobia, borderline personality disorder, and 
a current GAF score of 40.



The report of a VA PTSD examination conducted in April 2000 
shows that the veteran again cited disturbed sleep, severe 
anger management problems, and exaggerated startle reaction.  
His affect was blunted, and he described his mood as 
"scared."  However, on examination, it was noted that he 
had fair eye contact, and that his speech, while monotone, 
was normal as to volume and rate.  His thought process was 
linear, and thought content revealed no suicidal ideation, 
homicidal ideation, auditory or visual hallucinations, or 
delusions.  The report indicates diagnoses to include a GAF 
score of 45 attributable to PTSD.

The veteran was most recently accorded a VA PTSD examination 
in September 2002, the report of which shows that he once 
again indicated that he had both insomnia and disturbed 
sleep, and that he sometimes heard voices.  He described his 
mood as "pretty depressed."  On examination, however, he 
was noted to be casually dressed and moderately groomed.  His 
speech was within normal limits, and his thought process was 
logical and coherent.  While he had a "somewhat" 
constricted affect,  there was no evidence of delusions, and 
his insight was fair.  The report indicates diagnoses to 
include moderate PTSD, and a GAF score of 55.  The examiner 
indicated that, "I believe that this patient's 
symptomatology and his unemployability and decreased social 
dysfunction is mainly due to his [PTSD] at approximately 80% 
and borderline personality disorder approximately 20%."

As indicated above, the criteria for a rating greater than 50 
percent require either severe impairment in the ability to 
obtain or retain employment (pursuant to the criteria in 
effect prior to November 7, 1996) or occupational and social 
impairment with deficiencies in most areas (pursuant to the 
criteria in effect since November 7, 1996).  Neither standard 
is more favorable to the veteran, and neither in this 
instance is satisfied.  During the period in question, which 
is that beginning on February 18, 1997, the medical evidence 
consistent shows that, while the veteran reported impaired 
sleep, nightmares, and depression, it does not show that he 
was not oriented, that he had delusions, or that the 
manifestation of visual or auditory 


hallucinations was ever clinically noted.  Similarly, the 
evidence does not show that he had illogical or incoherent 
thought processes, or that his grooming or personal hygiene 
was deficient, with the exception of the one instance in 
which he was described as being dressed "bizarrely."  His 
GAF scores of 45 (furnished in April 2000) and 50 (furnished 
in December 1999) represent the presence of serious symptoms, 
or any serious impairment in social, occupational, or school 
functioning.  American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV).  Such GAF scores, while representing serious 
symptoms, do not denote symptoms that are characterized as 
severe.  Although several medical records show that GAF 
scores of 40 were also furnished, it must be pointed out that 
these records identify a variety of psychiatric disabilities 
upon which those scores were based, and do not indicate that 
those scores represent impairment resulting solely from PTSD.

In brief, the preponderance of the evidence does not 
demonstrate that a rating in excess of 10 percent for PTSD 
can be awarded for the period from July 29, 1992, through 
February 17, 1997, or that a rating in excess of 50 percent 
can be awarded for the period beginning on February 18, 1997.  
The veteran's claim for increased compensation for PTSD, 
accordingly, fails.

III.  Entitlement to TDIU Benefits

The veteran also essentially contends that his service-
connected disorders render him unemployable; that is, that he 
is unable to obtain and maintain a substantially gainful 
occupation as a result of these disabilities.  Under the 
provisions of 38 C.F.R. § 4.16(a) (2002), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability is rated 
at least 60 percent disabling, and that, if there are two or 
more disabilities, they are rated on a combined basis as at 
least 70 percent disabling, with one disability rated at 
least 40 percent disabling.  



The veteran does not satisfy the requirements of 38 C.F.R. 
§ 4.16(a); his several service-connected disorders are 
currently rated as 60 percent disabling when considered on a 
combined basis.  The fact that this regulatory standard is 
not met, however, does not mean that TDIU benefits cannot be 
awarded; under 38 C.F.R. § 3.321(b)(1), benefits such as TDIU 
compensation can be assigned when it is shown that the 
percentage ratings assigned for service-connected 
disabilities present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

Nonetheless, the Board finds that the award of TDIU benefits 
is not appropriate in this case.  While the veteran's several 
service-connected disorders, and in particular his PTSD, may 
perhaps preclude him from some areas of employment, it is not 
shown that either of these disorders, in and of themselves or 
in combination with each other, are of such severity as to 
preclude him from obtaining and maintaining all forms of 
substantially gainful employment.  While the veteran has 
alleged that these disorders prevent him from working, the 
record does not show that he has been rejected from 
employment solely due to either or both of his service-
connected disorders, or that these disorders have resulted in 
any failure to maintain employment.  The record, in fact, 
shows that he has been terminated from employment, to include 
that as a pastor, due to what he has identified as problems 
with anger; it is particularly noted that he indicates that 
he was terminated from employment as a crisis counselor as a 
consequence of his arrest and conviction for aggravated child 
abuse.  It must be emphasized that the medical record does 
not demonstrate that the veteran's purported "anger 
problems," or however behavior that would cause him to beat 
his eight-year-old daughter with a belt would be 
characterized, has been deemed on clinical evaluation to be a 
symptom of his PTSD.

In addition, as indicated above, the veteran is not currently 
in receipt of the maximum schedular rating that can be 
assigned for PTSD, nor has it been shown 


that any such rating is or has been appropriate.  It 
therefore follows that the award of an extra-schedular rating 
for unemployability primarily due to that disorder is not 
warranted.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence demonstrates that the veteran 
is not precluded from obtaining and maintaining substantially 
gainful employment as a consequence of his service-connected 
disorders.  His claim for TDIU benefits, accordingly, fails.


ORDER

An increased rating from an original grant of service 
connection for PTSD, rated as 10 percent disabling from July 
29, 1992, through February 17, 1997, is denied.  An increased 
rating from an original grant of service connection for PTSD, 
rated as 50 percent disabling as of February 18, 1997, is 
denied.  A total rating for compensation purposes based on 
individual unemployability due to service connection 
disorders (TDIU) is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

